Per Curiam:
Defendants for a valuable consideration gave Edward J. Shea a written option for thirty days to purchase certain real property upon specified terms. Edward J. Shea transferred the option to the plaintiff. Due and timely notice of the transfer and of her election to exercise the option were given by plaintiff to defendants. The decision held that thereby the option became a binding obligation upon all the parties. Defendants refused to perform. This action was brought for specific performance. The court at Special Term directed judgment in favor of defendants “ on the sole ground that specific performance cannot be enforced in equity.” The judgment was erroneous and should be reversed. (Carney v. Pendleton, 139 App. Div. 152; Fox v. Hawkins, 150 id. 801; Pettibone v. Moore, 75 Hun, 461; Jones v. Barnes, 105 App. Div. 287; Epstein v. Gluckin, 233 N. Y. 490.) Judgment reversed upon the law, with costs and judgment directed for the plaintiff on the findings, with costs. All concur; Davis, J., not sitting.